PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/636,951
Filing Date: 29 Jun 2017
Appellant(s): Kumar et al.



__________________
Stephen J. Walder, Jr. (Reg. No. 41,534)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1-10 and 21-30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-2, 5, 21-28 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Pacione et al. (US 2014/0221785 A1), in view of Rock (US 2014/0297301 A1), in view of Bildirici (US 2007/0033072 A1), and further in view of Dettinger et al. (US 2016/0098536 Al).
Claims 3-4, 6-8, 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pacione et al. (US 2014/0221785 A1), in view of Rock (US 2014/0297301 A1), in view of Bildirici (2007/0033072 A1), in view of Dettinger (US 2016/0098536 A1), and further in view of Block et al. (US 2012/0089909 A1).
Claim 9 is rejected under35 U.S.C. 103 as being unpatentable over Pacione et al. (US 2014/0221785 A1), in view of Rock (US 2014/0297301 A1), in view of Bildirici (2007/0033072 A1), in view of Dettinger (US 2016/0098536 Al), in view of Block (US 2012/0089909 A1), and further in view of Brown et al. (US 2010/0070293 A1).
 Claim 31 is rejectedunder35 U.S.C. 103 as being unpatentable over Pacione et al. (US 2014/0221785 A1), in view of Rock (US 2014/0297301 A1), in view of Bildirici (2007/0033072 A1), in view of Dettinger (US 2016/0098536 A1), and further in view of Rosenberg et al. (US 2014/0244292 A1).

(2) Response to Argument

With respect to 101 as being directed to non-statutory subject matter:
Appellant argues the claims are not directed to an abstract idea because they do not recite elements which fall into the grouping of certain methods of organizing human activity, because the features of the claims are directed to the operations of an improved computing tool and not as certain methods of organizing human activity.  Appellant further argues that the actions of the claims are performed by the computing tool and not by a human being and thus the claims are not directed to an abstract idea.  Examiner respectfully disagrees. The claims include elements such as obtaining personal and medical information from a patient, generating a record based on the information, performing a historical analysis of the patient information to identify plan elements which were successfully achieved by the patient, generating a personalized patient care plan comprising a sequence of patient actions, control monitoring of patient adherence to the care plan to determine whether patient is adhering to the care plan, receiving a notification indicating patient adherence, and modifying the care plan if the patient is not adhering to the care plan by replacing a patient action and monitoring action which are certain methods of organizing human activity because they are an example of managing personal behavior or interactions between a care giver and patient in treating and caring for a patient by following a personalized patient care plan.  These functional limitations are applied to general purpose computer elements including the computing system with rules and patterns of patient information obtained from a computer resources storage to cause the system to carry out the features of the claims.  The PPCP system is described as a general 
Appellant argues that the claims provide for control of the automated assessor which monitors the performance of patient actions which is an action which is not performed by a human being but rather is an improved tool for monitoring performance of patient care actions.  Again, Examiner notes that the automated assessor is merely a general purpose computer.  Additionally, the specification describes the monitoring and management actions can be performed by a human, system or combination of human and automation (paragraph 0035) which indicates that the control of an automated assessor could, in fact, be performed by a human. Because the act of monitoring patient actions is an abstract idea included in the grouping of certain methods of organizing human activity which is executed by a general purpose computer, this amounts to mere instructions to apply the judicial exception because, as per MPEP 2106.05(f)(1), the claim merely recites the idea of a solution or outcome and fails to recite details of how the solution to the problem is accomplished.  The instructions of the 
Appellant argues that the claims do not recite any management of personal behavior or fundamental activities that human beings have performed for long periods of time or rules to be followed by a human being, as in footnote 13 of the 2019 PEG.  Examiner respectfully disagrees.  The present claims generate a personalized patient care plan for a patient which involves managing patient care.  Providing a person with a personalized recommendation for improving or maintaining their health and wellness is an activity which is fundamental to the field of healthcare and managing interactions between a patient and care provider.  Additionally, the monitoring of a patient and updating of recommendations is also fundamental to managing patient healthcare.  Therefore, the claims recite features which are directed to certain methods of organizing human activity.
Appellant argues that the specific interaction between the PPCP computing system and the assessor computing system is not a fundamental practice and there is no evidence that a 
Appellant argues that the claims set forth a practical application because the claimed invention automatically generates a personalized patient care plan and uses the plan to automatically control the performance of monitoring actions.  As discussed above, the automatic execution of the steps of the abstract idea using general purpose computers amounts to mere instructions to apply the exception and does not integrate the abstract idea into a practical application.  
Appellant argues that the present claims are similar to the claims of Example 40.  Examiner respectfully disagrees that the present claims are similar to Example 40.  Unlike the claims of Example 40, the present claims do not include data which can only be processed using a computer or computer component.  The traffic data of Example 40 comprises network delay, packet loss, or jitter which require the computer to collect and cannot be collected in a manner that does not include a computer.  The amended present claims does not require a computer to obtain the information about a patient as it can be obtained in any manner including by human observation, and therefore, the system does not require a computer or computer component to collect or process patient data.  Therefore, the present claims are not eligible for similar reasons to Example 40.
Appellant argues that the present claims are similar to the claims of Example 42 because they provide a similar practical application.  Examiner respectfully disagrees.  The claims of 
Appellant argues that the specific interaction between two different computing devices such as receiving a notification from the assessor computing device, where the notification indicates patient adherence based on results of monitoring actions executed by the assessor computing device amounts to a practical application.  Examiner respectfully disagrees.  Communication from a general purpose computer of a notification from one device to another general purpose computer amounts to invoking computers in their ordinary capacity, i.e. to receive, store, or transmit data), see MPEP 2106.05(f)(2).  The determination of patient adherence and sending of a notification of the patient adherence is directed to the abstract idea as discussed above.  The use of computers to communicate the notification and use that information for further data manipulation amounts to mere instructions to apply the exception.
Appellant argues that Examiner has made an improper 101 analysis using Diamond v. Diehr as an example of how the claims should be analyzed.  Examiner respectfully disagrees that the present claims are similar to Diehr because they do not provide improvement in existing technology, effects a transformation into a different state or thing, or a combination of elements which in combination add meaningful limitations.  



With respect to 103:
Appellant alleges that their arguments are not an attempt to argue the references individually; however, the arguments that follow that allegation present arguments about what each reference teaches or fails to teach individually and then summarizes the combination where Appellant alleges that none of the references alone or in combination teach the following for independent claim 1: 

    PNG
    media_image2.png
    632
    653
    media_image2.png
    Greyscale

Examiner respectfully disagrees that all of the emphasized limitations above are not taught by the cited references alone or in combination.  Appellant argues that the combination of references does not teach (1) the PPCP system configured with rules and patterns of patient information from a computer resources storage to generate personalized patient care plans for patients.  This is included in the preamble and is included in the memory comprising instructions causing the processor to implement the method of the claims which is taught by 
Appellant argues that the references do not teach (2) automatically generating a personalized patient care plan, based on applying the rules and patterns of patient information with which the PPCP system is configured, comprising a sequence of patient actions to be performed by the patient of interest.  Specifically, Appellant argues that reference do not teach the care plan is generated based on applying rules and patterns of information which the system is configured and the personalized care plan comprises a sequence of patient actions to be performed by the patient.  Examiner respectfully disagrees.  Pacione teaches the system as described above ([0254],[0261]).  In further support of the system structure that includes rules to apply to generate the care plan, Pacione teaches middleware servers containing software to generate the pages which are displayed to the user ([0092],[0097], [0109]) where the web pages display the generated personalized care plan ([0105-0107]).  The system generating a personalized patient care plan comprising a sequence of actions to be performed by the patient is also taught by Pacione, [0105] providing a suggested healthy daily routine to the user which is a plan or set of goals for nutrition, exercise, etc., including a combination of specific suggestions where the healthy daily routine includes a combination of specific suggestions including a schedule for how the suggested activities are incorporated in the user’s life, i.e. based on order comprising a sequence of goals for the patient, based on analysis of the obtained personal and medical information in the patient registry record and results of the historical analysis.  However, Examiner notes that this is not the limitation of Claim 1.  The claims do not include any language that the care plan comprises a sequence of goals and therefore this argument is moot as related to the present claims. However, for the purposes of thorough explanation, Pacione does teach that the personalized patient care plan comprises a sequence of patient actions which are based on the analysis of the obtained personal and medical information as outlined above. Additionally, Appellant argues that Pacione does not teach the personalized patient care plan with patient actions with associated monitoring actions.  Examiner notes that Pacione teaches a care plan where a patient action has an associated monitoring action, [0034-0037] recommendations include exercise including specific exercises/activities, [0165] suggestions for achieving a goal include monitoring actions such as wearing their armband and logging food items more regularly and also action suggestions such as visiting the gym or parking further from the office.  The monitoring actions are associated with the patient action of the exercises included in the suggested daily routine, as the claim does not limit how the patient action and monitoring action are associated with each other.

Appellant argues that the references do not teach (4) if the patient is not adhering to the plan, modify the plan by replacing a patient action not performed with a replacement action and a corresponding monitoring action.  Examiner respectfully disagrees.  Appellant specifically argues that the claim limitation includes replacing a corresponding monitoring action with an alternative monitoring action corresponding to the at least one replacement patient action (Appeal Brief Page 48).  However, Examiner notes that the claim limitation specifies replacing a patient action with a replacement patient action and corresponding replacement monitoring action.  This does not limit to replacing a monitoring action with another monitoring action, but rather a patient action with another patient action and its corresponding monitoring action.  Dettinger teaches that a patient action not performed is replaced with another patient action ([0052] based on the determined level of patient’s adherence to a task, replace task with a different task based on the historical patient information for the task, [0051-0052] in response to the patient’s level of adherence to a task such as reading an article being poor, the system replaces that task with a new task such as watching a video to increase the adherence to the plan) and Pacione teaches that a patient action has a corresponding monitoring action, as discussed above.  Therefore, it would be obvious to a person of ordinary skill in the art that a patient action with corresponding monitoring action will be added to the plan together and when a replacement patient action is added to the plan it will also be added with its corresponding or associated monitoring action.
or goals.  The cited references teach the patient actions and thus cover the recited limitation.
As per Claim 5, Appellant argues that the cited references do not teach the limitations of the claims because Pacione is referring to similar data and not similar patients.  Examiner respectfully disagrees.  As in [0169] the similarity of feedback is based on groups of people, i.e. similar user, where it is for a woman or for people like person Y. Therefore, the group of people is identified as similar to the patient of interest for comparison of the subgroup to the personal history of the patient of interest [0172] which is a historical analysis.
As per Claims 21-24, Appellant argues that Pacione does not teach lifestyle information.  Examiner notes that lifestyle information, as per Broadest Reasonable Interpretation, can be any information that is related to how a person lives their life or anything included in their activities of daily living, as taught in Pacione. Appellant argues that the cited references do not teach categorizing the patient based on lifestyle and generating one action based on the lifestyle category.  Examiner notes that the profile generated for the patient categorizes the patient based on lifestyle, [0105],[0195-0198] and the daily profile or suggested activities include an action in the plan. Appellant also argues that the references do not teach scheduling 
As per Claims 25-26, Appellant argues that the combination of references do not teach replacing a monitoring action corresponding to the patient action that was not performed by the patient, with a patient monitoring action corresponding to a replacement patient action.  Appellant argues that the Final Office Action cites Rock as teaching this feature, however, Examiner notes that Bildrici and Dettinger teach the features of Claim 26 as per the final Office action (page 35-36).  Bildrici teaches replacing a monitoring action corresponding to a patient action not performed by the patient ([0059],[0110-0116], [0163],[0045]) and Dettinger teaches replacing an action corresponding to an action that was not performed with a replacement action ([0051-0052]).
As per Claim 3, Appellant argues that the combination of references does not teach actions/goals of the plan that other patients did not successfully perform/achieve.  Examiner notes this is taught by Block ([0069-0070]), as the system performs historical analysis to determine what goals have been a failure, i.e. not successfully achieve, for a patient.  This is combination with using historical analysis of similar patients, as described previously from Pacione teaches the claim features.
As per Claim 4, Appellant argues that the combination of references does not teach the limitations of the claim.  Examiner respectfully disagrees.  Pacione discloses a patient record as 
As per Claims 6-7, Examiner notes that Pacione teaches generating an initial plan for the patient and modifying the plan based on the historical analysis ([0099], [0105], [0170]) where new suggestions are formulated based on comparing current data to patterns from the users determined to be similar to the patient of interest). Appellant argues that Pacione does not teach the initial plan because the plan is determined based on a survey to determine initial goals.  However, Examiner notes that the claim does not limit the generation of the initial plan such that the use of a survey to collect patient personal and medical information would not teach the limitations.
As per Claim 8, Appellant argues that the combination of references do not teach identifying a previously prescribed patient action corresponding to an initial patient action and adjusting the initial action based on whether or not the previously action was successfully completed. Examiner notes that Pacione teaches adjusting a suggestion, i.e. patient action in a care plan, based on an individual’s past performance ([0136],[0169]).  Block also teaches analyzing a patient past history to determine if previous task of the action plan was a previous success and tailor the original plan based on this success ([0069-0073]).  This looks at previous performance of an action on the base plan and makes an update (tailor the plan) based on success of that action.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVANGELINE BARR/Primary Examiner, Art Unit 3626            

                                                                                                                                                                                            Conferees:
/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.